Citation Nr: 0720261	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-24 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right foot and ankle 
disability to include Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1944 to June 1946 
and from October 1950 to November 1951.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to a right foot 
and ankle disability to include Achilles tendonitis.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In June 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006), provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The VCAA specifically provides that in the case of a claim 
for disability compensation, the duty to assist includes 
obtaining the claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

At the hearing before the Board in June 2007, the veteran 
testified that during his second period of service, he was 
hospitalized for surgery of the right foot and ankle at the 
Naval Hospital in San Diego, California.  The veteran's 
second period of service was from October 1950 to November 
1951.  The veteran asserts that his right ankle and foot 
disability was aggravated during his second period of 
service.  Review of the record reveals that only copies of 
the veteran's entrance and separation examinations for his 
second period of service are associated with the claims 
folder.  There is no indication that the RO made searched for 
or made an attempt to obtain the veteran's inpatient records 
from the Naval Hospital in San Diego.  The Board finds that 
the RO/AMC should contact the NPRC and request another search 
for the veteran's service medical records including health 
records and clinical records for the second period of 
service, and copies of the veteran's 
inpatient/hospitalization records for his hospitalization at 
the Naval Hospital in San Diego dated from 1950 to 1951.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)-
(3). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request a search 
for the veteran's service health records 
and clinical records for his second 
period of service, and a search for the 
veteran's service clinical (hospital 
inpatient) records for his 
hospitalization at the Naval Hospital in 
San Diego, California, dated in 1950 and 
1951.    

2.  When the RO/AMC is satisfied that the 
record is complete and all necessary 
development has been accomplished, 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




